       Case 8-20-72121-reg            Doc 192        Filed 08/27/20        Entered 08/27/20 16:54:51




    KLESTADT WINTERS JURELLER
    SOUTHARD & STEVENS, LLP
    Sean C. Southard
    Fred Stevens
    Lauren C. Kiss
    200 West 41st Street, 17th Floor
    New York, NY 10036
    Telephone: (212) 972-3000
    Facsimile: (212) 972-2245

    Counsel to the Debtors and Debtors-in-Possession

 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
 In re:                                                                : Chapter 11
                                                                       :
 BAUMANN & SONS BUSES, INC., et al.,                                   : Case No. 20-72121 (REG)
                                                                       :
                                  Debtors. 1                           : (Jointly Administered)
                                                                       :
---------------------------------------------------------------------- X

        CERTIFICATE OF NO OBJECTION WITH RESPECT TO THE NOTICE OF
       PROPOSED FIRST PUBLIC SALE OF CERTAIN OF THE DEBTORS’ ASSETS

          Pursuant to Rule 9075-2 of the Local Bankruptcy Rules for the Eastern District of New

York, the undersigned hereby certifies as follows:

          1.      On August 3, 2020, Baumann & Sons Buses, Inc. (“Sons”), ACME Bus Corp.

(“ACME”), ABA Transportation Holding Co., Inc. (“ABA”), Brookset Bus Corp. (“Brookset”)

and Baumann Bus Company, Inc. (“Baumann”), the above-captioned debtors and debtors in

possession (collectively, the “Debtors”), filed their amended motion (the “Sale Motion”), pursuant

to sections 105(a), 363(b), (f), and (m), and 365, 503 and 507 of Title 11 of the United States Code


1
 The Debtors in these cases, along with the last four digits of each of the Debtor’s federal tax identification number
are: Baumann & Sons Buses, Inc. (2109) and ACME Bus Corp. (8937). Effective August 3, 2020, the following
Debtors were added to this case: ABA Transportation Holding Co., Inc. (4676), Brookset Bus Corp. (7908) and
Baumann Bus Company, Inc. (9631). The Debtors’ headquarters is located at 3355 Veterans Memorial Highway,
Ronkonkoma, New York 11779.
      Case 8-20-72121-reg           Doc 192       Filed 08/27/20       Entered 08/27/20 16:54:51




(the “Bankruptcy Code”) and Rules 2002, 6004, 6006 and 9014 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), seeking relief related to the sale process (the “Sale Process”)

for the public sale (each a “Public Sale,” or collectively, the “Public Sales”) of substantially all of

their personal property assets used in the operation of their transportation business (collectively,

the “Transportation Assets”), including approving procedures (“Bidding Procedures”) for the

Public Sales free and clear of all liens, claims, encumbrances, and interests (collectively, “Liens”),

and on August 10, 2020, the Court entered an order (the “Bidding Procedures Order”) 2 [Docket

No. 146] establishing, among other things, the Bidding Procedures for the Public Sales.

        2.       As set forth in the Bidding Procedures, the Debtors scheduled the first virtual Public

Sale (the “First Public Sale”) for August 24-26, 2020.

        3.       On August 27, 2020 the Debtors filed the Notice of (I) Hearing to Consider

Approval of the Sale of Certain of the Debtors’ Assets and (II) Filing of First Public Sale Hearing

Notice (the “First Public Sale Hearing Notice”) [Docket No. 190]. Attached as Exhibit B to the

First Public Sale Hearing Notice was a proposed order approving the results of the First Public

Sale and granting related relief (the “First Public Sale Order”).

        4.       Pursuant to the Sale Notice attached to the Bidding Procedures Order as Exhibit 2,

any objections to the First Public Sale were to be filed no later than August 27, 2020 at 4:00 p.m.

(EST) (the “Objection Deadline”).

        5.       The Debtors caused the (i) Bidding Procedures Order and exhibits thereto to be

served on August 12, 2020 as reflected in the affidavit of service filed with the Court [Docket No.

161] and (ii) First Public Sale Hearing Notice to be served on August 27, 2020, as reflected in the

declaration of service filed with the Court [Docket No. 191].


2
 Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Bidding
Procedures Order.

                                                      2
      Case 8-20-72121-reg            Doc 192       Filed 08/27/20        Entered 08/27/20 16:54:51




         6.       As of the time of filing this certificate of no objection, no objection or responsive

pleading to the First Public Sale or entry of the First Public Sale Order has been served upon the

undersigned. Additionally, the undersigned has reviewed the Court’s dockets in these cases and

no objection or responsive pleading has been filed with the Court. Lastly, the undersigned is

unaware of any objection or responsive pleading to the First Public Sale or entry of the First Public

Sale Order or request for a hearing with respect to the First Public Sale.

         Based on the forgoing, the Debtors respectfully request the proposed order annexed hereto

as Exhibit A 3 be entered without a hearing.


Dated:        New York, New York
              August 27, 2020
                                                            KLESTADT WINTERS JURELLER
                                                            SOUTHARD & STEVENS, LLP


                                                   By: /s/ Sean C. Southard
                                                       Sean C. Southard
                                                       Fred Stevens
                                                       Lauren C. Kiss
                                                       200 West 41st Street, 17th Floor
                                                       New York, New York 10036
                                                       Tel: (212) 972-3000
                                                       Fax: (212) 972-2245
                                                       Email: ssouthard@klestadt.com
                                                               fstevens@klestadt.com
                                                               lkiss@klestadt.com

                                                            Counsel to the Debtors




3
  Exhibit A contains a clean and black-lined version showing the changes between the First Public Sale Order filed
with the First Public Sale Hearing Notice [Docket No. 190-2] and the proposed order presented to the Court for
signature with this certification.

                                                        3
